COWART, Judge.
Divorced parents stipulated that each have custody of a four year old daughter during six months of each year. While the child was residing with her mother in Florida under this stipulation, H.R.S. filed a dependency petition alleging that she had been sexually abused by her brother and the mother’s boyfriend. The father then petitioned the Florida dissolution court to modify the dissolution final judgment. The dependency proceeding was consolidated with the modification proceeding, and, after an evidentiary hearing, the court modified the dissolution final judgment and awarded custody (primary physical residence) to the father, a resident of West Virginia, with limited visitation rights in the mother, and, finding that the father was a fit parent willing and able to provide a suitable home for the child, dismissed the dependency petition. H.R.S. appeals. We affirm.
The action by the trial court was an implicit finding that the child was not dependent. This findings is supported by the record and justified the dismissal of the dependency proceeding under section 39.-409(1), Florida Statutes. See Department of Health and Rehabilitative Services v. M.W., 424 So.2d 56 (Fla. 1st DCA 1982); *984State ex rel. Watson v. Rogers, 86 So.2d 645 (Fla.1956).
AFFIRMED.
UPCHURCH, C.J., and COBB, J., concur.